Name: Commission Regulation (EC) NoÃ 1979/2004 of 17 November 2004 adapting Regulation (EC) NoÃ 639/2003 laying down detailed rules pursuant to Council Regulation (EC) NoÃ 1254/1999 as regards requirements for the granting of export refunds related to the welfare of live bovine animals during transport by reason of the accession to the European Union of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  European construction;  trade policy;  organisation of transport
 Date Published: nan

 18.11.2004 EN Official Journal of the European Union L 342/23 COMMISSION REGULATION (EC) No 1979/2004 of 17 November 2004 adapting Regulation (EC) No 639/2003 laying down detailed rules pursuant to Council Regulation (EC) No 1254/1999 as regards requirements for the granting of export refunds related to the welfare of live bovine animals during transport by reason of the accession to the European Union of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia and in particular Article 57(2) thereof, Whereas: (1) In view of the accession to the Community of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereinafter referred to as the new Member States), Commission Regulation (EC) No 639/2003 (1) should be adapted and provision should be made for certain indications in the languages of the new Member States. (2) Regulation (EC) No 639/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 2(3) of Regulation (EC) No 639/2003 is hereby replaced by the following: 3. If the official veterinarian at the exit point is satisfied that the requirements of paragraph 2 are met, he shall certify this by the entry:  Resultados de los controles de conformidad con el artÃ ­culo 2 del Reglamento (CE) no 639/2003 satisfactorios  VÃ ½sledky kontrol podle Ã lÃ ¡nku 2 naÃ Ã ­zenÃ ­ (ES) Ã . 639/2003 jsou uspokojivÃ ©  Resultater af kontrollen efter artikel 2 i forordning (EF) nr. 639/2003 er tilfredsstillende  Ergebnisse der Kontrollen nach Artikel 2 der Verordnung (EG) Nr. 639/2003 zufriedenstellend  MÃ ¤Ã ¤ruse (EÃ ) nr 639/2003 artiklis 2 osutatud kontrollide tulemused rahuldavad  Ã ÃÃ ¿Ã Ã µÃ »Ã ­Ã Ã ¼Ã ±Ã Ã ± Ã Ã Ã ½ Ã µÃ »Ã ­Ã ³Ã Ã Ã ½ Ã ²Ã ¬Ã Ã µÃ ¹ Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (EK) Ã ±Ã Ã ¹Ã ¸, 639/2003 Ã ¹Ã ºÃ ±Ã ½Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¬  Results of the checks pursuant to Article 2 of Regulation (EC) No 639/2003 satisfactory  RÃ ©sultats des contrÃ ´les visÃ ©s Ã l'article 2 du rÃ ¨glement (CE) n ° 639/2003 satisfaisants  Risultati dei controlli conformi alle disposizioni dell'articolo 2 del regolamento (CE) n. 639/2003  Regulas (EK) Nr. 639/2003 2. pantÃ  minÃ to pÃ rbauÃ ¾u rezultÃ ti ir apmierinoÃ ¡i  Reglamento (EB) Nr.639/2003 2 straipsnyje numatytÃ ³ patikrinimÃ ³ rezultatai yra patenkinami  A 639/2003/EK rendelet 2. cikkÃ ©ben elÃ irÃ ¡nyzott ellenÃ rzÃ ©sek eredmÃ ©nyei kielÃ ©gÃ ­tÃ k  RiÃ ¼ultati tal-kontrolli konformi mal-artikolu 2 tar-regolament (KE) nru 639/2003 sodisfaÃ enti  Bevindingen bij controle overeenkomstig artikel 2 van Verordening (EG) nr. 639/2003 bevredigend  Wyniki kontroli, o ktÃ ³rej mowa w art. 2 rozporzÃ dzenia (WE) nr 639/2003 zadowalajÃ ce  Resultados dos controlos satisfatÃ ³rios nos termos do artigo 2o do Regulamento (CE) no 639/2003  VÃ ½sledky kontrol podÃ ¾a Ã lÃ ¡nku 2 nariadenia (ES) Ã . 639/2003 uspokojivÃ ©  Rezultati kontrol, izhajajoÃ i iz Ã lena 2 Uredbe Ã ¡t. 639/2003 so zadovoljivi  Asetuksen (EY) N:o 639/2003 2 artiklan mukaisen tarkastuksen tulos tyydyttÃ ¤vÃ ¤  Resultaten av kontrollen enligt artikel 2 i fÃ ¶rordning (EG) nr 639/2003 Ã ¤r tillfredsstÃ ¤llande, and by stamping and signing the document constituting evidence of exit from the customs territory of the Community, either in Section J of the control copy T5 or in the most appropriate place on the national document. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. However, it shall not affect the validity of certification provided under Article 2(3) of Regulation (EC) No 639/2003 between 1 May 2004 and the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 93, 10.4.2003, p. 10. Regulation as last amended by Regulation (EC) No 687/2004 (OJ L 106, 15.4.2004, p. 13).